Per Curiam.
It was the province of the court below to determine the import and significance of the facts proved - in the proceeding to punish the appellant for contempt. We cannot say. that it was no.t permissible for the court to find that he had some complicity in the mysterious disappearance of the books about the same time in New York and Boston just when they were wanted. It is still open to him to relieve himself from punishment by more satisfactory proof of his good faith, and of his inability, without any fault on his part, to produce the books. The order should be ■■affirmed, with costs.
All concur.
Order affirmed.